This Application, Having Been Filed On or After March 16, 2013,
is Being Examined under the First Inventor to File Provisions of the AIA 
In the event the determination of the status of the application as subject to as subject to AIA  35 USC §§ 102 and 103 (or pre-AIA  35 USC §§ 102 and 103) is incorrect, any correction
of the statutory basis for the rejection will not be considered a new ground of rejection
if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Election/Restriction
Applicant's election without traverse of Group I, Species I (claims 1-10 drawn to an apparatus) in Applicant's reply dated 21 June 2021 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR § 1.142(b) as being drawn to the nonelected invention of invention of Group II drawn to a method.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Such claim limitation(s) are: 
raw material gas supply part in claims 1, 3, 4, 6, 8-10; 
reaction gas supply part in claims 1, 3, 10; 
flow rate ratio adjustment part in claim 2;  
reaction inhibition gas supply part in claims 3, 6, 7, 9; and
a raw material gas preliminary supply part in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically:
The raw material gas supply part in claims 1, 3, 4, 6, 8-10, is being interpreted as being: fan-shaped region Z0 in which the large number of gas discharge ports 41 are arranged corresponds to a raw material gas supply part  in Figures 3-4 and Paragraph 0032; or its equivalent, a rod-shaped raw material gas supply part having gas discharge holes 41 in Figure 11 and Paragraph 0076; 
reaction gas supply part in claims 1, 3, 10, is being interpreted as being reaction gas nozzle 51 corresponds to a reaction gas supply part in Figure 2 and Paragraph 0031; 
flow rate ratio adjustment part in claim 2 is being interpreted as being the orifice 9 in Figures 4, 5, 10-15 and Paragraphs 0036, 0053, 0061, 0064, and 0077;  
reaction inhibition gas supply part in claims 3, 6, 7, 9 is being interpreted as being the plurality of gas supply pads 701 to 711 which are reaction inhibition gas supply parts in Figures 9-10 and Paragraph 0072; and
a raw material gas preliminary supply part in claim 7 is being interpreted as being the plurality of gas supply pads 701 to 711 which are raw material gas preliminary supply parts in Figures 9-10 and Paragraph 0074.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 USC § 103(a) are summarized as follows:
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10 and 14 are rejected under AIA  35 USC § 103(a) as being unpatentable over US 20160322218 A1 (Fukiage'218) in view of US 20140116620 A1  (Kuwabara‘620).
Regarding claim 1, Fukiage'218 discloses a film forming apparatus (film forming apparatus 10) for forming a thin film (nitride film) by alternately supplying a raw material gas
(1st precursor gas {silicon containing gas, e.g., monochlorosilane, dichlorosilane, trichlorosilane, tetrachlorosilane, hexachlorodisilane … etc.} &/or 2nd precursor gas {carbon & nitrogen atoms containing gas}) and a reaction gas (modifying gas {Ar gas, O2 gas or mixed gas thereof; alternatively, N2 gas, H2 gas, NH3 gas, He gas or mixed gas thereof}) to a substrate (substrate W) in a repetitive manner, comprising:
a stage (table 14) on which the substrate (substrate W) is mounted;
a raw material gas supply part (shower head {unit U with injection part 16a} of region R1
installed in process chamber C of process vessel 12) configured to supply the raw material gas (1st precursor gas {silicon containing gas, e.g., monochlorosilane, dichlorosilane, trichlorosilane, tetrachlorosilane, hexachlorodisilane … etc.}) to the substrate (substrate W) mounted on the stage (table 14) and adsorb the raw material 

    PNG
    media_image1.png
    2732
    4352
    media_image1.png
    Greyscale

FIG. 11 of Fukiage'218

    PNG
    media_image2.png
    1724
    2666
    media_image2.png
    Greyscale

FIG. 3 of Fukiage'218 (Cropped)

    PNG
    media_image3.png
    2115
    2381
    media_image3.png
    Greyscale

FIG. 6 of Fukiage'218
gas onto the substrate (substrate W), the raw material gas supply part (shower head {unit U with injection part 16a}) including a plurality of divided supply portions (inner injection part 161a, middle injection part 162a, & outer injection part 163a) configured to independently supply the raw material gas (1st precursor gas {silicon containing gas, e.g., monochlorosilane, dichlorosilane, trichlorosilane, tetrachlorosilane, hexachlorodisilane … etc.}) toward a plurality of gas reception regions (inner annular region A1, middle annular region A2, & outer annular region A3) which are set by dividing a mounting surface of stage (table 14) on which the substrate (substrate W) is mounted;
a plurality of raw material gas supply lines (gas supply path 121p … etc. to inner injection part 161a from 1st precursor source 16g &/or 2nd precursor source 16j; gas supply path 122p … etc. to middle injection part 162a from 1st precursor source 16g &/or

    PNG
    media_image4.png
    2104
    3634
    media_image4.png
    Greyscale

FIG. 4 of Fukiage'218 (Cropped)
2nd precursor source 16j; & gas supply path 122p … etc. to outer injection part 163a from 1st precursor source 16g &/or 2nd precursor source 16j) by which the plurality of divided supply portions (inner injection part 161a, middle injection part 162a, & outer injection part 163a) are connected to a raw material gas source (1st precursor source 16g {silicon containing gas source, e.g., monochlorosilane, dichlorosilane, trichlorosilane, tetrachlorosilane, hexachlorodisilane … etc.} &/or 2nd precursor source 16i {carbon & nitrogen atoms containing gas source}) the plurality of raw material gas supply lines configured to supply the raw material gas toward the raw material gas supply part (shower head {unit U with injection part 16a}) in a parallel relationship with each other;
a plurality of concentration adjustment gas supply lines ({inner purge gas supply part 167 from purge source 16i to inner 2nd precursor supply part 164; middle purge gas supply part 168 from purge source 16i to middle 2nd precursor supply part 165; & outer purge gas supply part 169 from purge source 16i to outer 2nd precursor supply part 166} &/or {inner purge gas supply part 167 from purge source 16i to inner 1st precursor supply part 161; middle purge gas supply part 168 from purge source 16i to middle 1st precursor supply part 162; & outer purge gas supply part 169 from purge source 16i to outer 1st precursor supply part 163}) by which the plurality of divided supply portions are connected to a concentration adjustment gas source (purge source 16i {e.g., inert gas e.g., Ar gas, N2 gas or mixed gas thereof),
the plurality of concentration adjustment gas supply lines ({inner purge gas supply part 167 from purge source 16i to inner 2nd precursor supply part 164; middle purge gas supply part 168 from purge source 16i to middle 2nd precursor supply part 165; & outer purge gas supply part 169 from purge source 16i to outer 2nd precursor supply part 166} &/or {inner purge gas supply part 167 from purge source 16i to inner 1st precursor supply part 161; middle purge gas supply part 168 from purge source 16i to middle 1st precursor supply part 162; & outer purge gas supply part 169 from purge source 16i to outer 1st precursor supply part 163}) configured to supply a concentration adjustment gas (by way of valves 167v, 168v, & 169v and corresponding flow rate controllers 167c, 168c, & 169c) for adjusting a concentration of the raw material gas toward the raw material gas supply part in a parallel relationship with each other, each of the plurality of concentration adjustment gas supply lines including supply/cutoff valves (valves 167v, 168v, & 169v)  for selectively supplying the concentration adjustment gas to the plurality of divided supply portions(inner injection part 161a, middle injection part 162a, & outer injection part 163a) ; and

    PNG
    media_image5.png
    2037
    3950
    media_image5.png
    Greyscale

FIG. 7 of Fukiage'218 (Cropped)
a reaction gas supply part (injection parts 50b with modifying gas supply part 22c of plasma
generation part 22 of 2nd region R2 installed in process chamber C of process vessel 12) configured to supply the reaction gas (modifying gas {Ar gas, O2 gas or mixed gas thereof; alternatively, N2 gas, H2 gas, NH3 gas, He gas or mixed gas thereof}) reacting with the raw material gas adsorbed onto the substrate to generate a reaction product constituting the thin film.
a controller 70, 170 programmed to: supply the raw material gas from the raw material gas source 16j to the plurality of divided supply portions (inner injection part 161a, middle injection part 162a, & outer injection part 163a) via the plurality of raw material gas supply lines; and controlling the flow of the gas .
FIGs. 1-13; ¶[0006]; ¶¶[0009]-[0022]; ¶¶[0033]-[0045]; & ¶¶[0052]-[0168],  see also FIGs. 14-27; ¶[0006]; ¶¶[0023]-[0031]; & ¶¶[0169]-[0285]; & ¶¶[0052]-[0168].
Regarding claim 1, Fukiage'218 does not disclose: a controller programmed to: while continuously supplying the raw material gas to the plurality of divided supply portions, open the supply/cutoff valve of at least one of the plurality of concentration adjustment gas supply lines for a predetermined period of time to supply the concentration adjustment gas from the concentration adjustment gas source to at least one of the plurality of divided supply portions via the opened supply/cutoff valve.
Regarding claim 1, Kuwabara‘620 teaches a controller 100 programmed to: while continuously supplying a processing gas 110a-d to the plurality of divided supply portions 122, 123, open the supply/cutoff valve 131 of at least one of the plurality of concentration adjustment gas supply lines 130 for a predetermined period of time to supply the concentration adjustment gas from the concentration adjustment gas source 112a to at least one of the plurality of divided supply portions 122, 123 via the opened supply/cutoff valve 131. (Figures 1-4 and 10)
	The motivation for programing the controller of Fukiage’218 to: while continuously supplying the raw material gas to the plurality of divided supply portions, open the supply/cutoff valve of at least one of the plurality of concentration adjustment gas supply lines for a predetermined period of time to supply the concentration adjustment gas from the concentration adjustment gas source to at least one of the plurality of divided supply portions via the opened supply/cutoff valve is to control the concentration of the raw material gas by adding a concentration adjustment gas to the raw material gas as the raw material gas is supplied to the processing chamber as taught by Kuwabara’620.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to programing the controller of Fukiage’218 to: while continuously supplying the raw material gas to the plurality of divided supply portions, open the supply/cutoff valve of at least one of the plurality of concentration adjustment gas supply lines for a predetermined period of time to supply the concentration adjustment gas from the concentration adjustment gas source to at least one of the plurality of divided supply portions via the opened supply/cutoff valve as taught by Kuwabara’620.
Regarding claim 2, Fukiage'218 discloses:
each of the raw material gas supply lines includes a flow rate ratio adjustment part ({flow rate controllers 161c, 162c, & 163c of corresponding 1st precursor supply parts 161, 162, & 163 in combination with flow rate controllers 167c, 168c, & 169c corresponding purge gas supply parts 167, 167, & 169, all configured by control part 70} &/or {flow rate controllers 164c, 165c, & 166c of corresponding

    PNG
    media_image6.png
    1982
    3476
    media_image6.png
    Greyscale

FIG. 4 of Fukiage'218 (Cropped)
2nd precursor supply parts 164, 165, & 166 in combination with flow rate controllers 167c, 168c, & 169c corresponding purge gas supply parts 167, 167, & 169, all configured by control part 70}) configured to sort the raw material gas supplied from the raw material gas source at a predetermined flow rate ratio.
FIGs. 1-13; ¶[0006]; ¶¶[0009]-[0022]; ¶¶[0033]-[0045]; & ¶¶[0052]-[0168],  see also FIGs. 14-27; ¶[0006]; ¶¶[0023]-[0031]; & ¶¶[0169]-[0285]; & ¶¶[0052]-[0168].
Regarding claims 3 & 10, Fukiage'218 discloses:
the stage (table 14) is configured to revolve along the mounting surface,
the plurality of divided supply portions (inner injection part 161a, middle injection part 162a, & outer injection part 163a) are divided in a radial direction from an inner peripheral side toward an outer peripheral side of a revolution center of the mounting surface, and

    PNG
    media_image3.png
    2115
    2381
    media_image3.png
    Greyscale

FIG. 6 of Fukiage'218
the raw material gas supply part (shower head {unit U with injection part 16a} of region R1 installed in process chamber C of process vessel 12) and the reaction gas supply part (injection parts 50b with modifying gas supply part 22c of plasma generation part 22 of 2nd region R2 installed in process chamber C of process vessel 12) arranged apart from each other in the revolution direction.
FIGs. 1-13; ¶[0006]; ¶¶[0009]-[0022]; ¶¶[0033]-[0045]; & ¶¶[0052]-[0168],  see also FIGs. 14-27; ¶[0006]; ¶¶[0023]-[0031]; & ¶¶[0169]-[0285]; & ¶¶[0052]-[0168].
Regarding claim 4, Fukiage'218 discloses:
the raw material gas supply part (shower head {unit U with injection part 16a} of region R1 installed in process chamber C of process vessel 12) is formed in a fan shape so as to extend from the inner peripheral side toward the outer peripheral side of the revolution center when viewed from a side of the mounting surface.
FIGs. 1-13; ¶[0006]; ¶¶[0009]-[0022]; ¶¶[0033]-[0045]; & ¶¶[0052]-[0168],  see also FIGs. 14-27; ¶[0006]; ¶¶[0023]-[0031]; & ¶¶[0169]-[0285]; & ¶¶[0052]-[0168].
Regarding claim 4, the combination of Fukiage’218 and Kuwabara’620 discloses: the controller is further programmed to open and close the supply/cutoff valve of each of the plurality of concentration adjustment gas supply Response to Office Action mailed October 5, 2021lines based on a thickness distribution of a film to be formed without adjusting the concentration of the raw material gas by the concentration adjustment gas.
Claim 5 is rejected under AIA  35 USC § 103(a) as being unpatentable over Fukiage'218 and Kuwabara’620 as applied to claims 1, 4, 10 and 14  above, and further in view of US 20040099213 A1 (Adomaitis'213).
Regarding claim 5, Fukiage’218 and Kuwabara’620 discloses:
the plurality of divided supply portions (inner injection part 161a, middle injection part 162a, & outer injection part 163a) arranged along the radial direction.
FIGs. 1-13; ¶[0006]; ¶¶[0009]-[0022]; ¶¶[0033]-[0045]; & ¶¶[0052]-[0168],  see also FIGs. 14-27; ¶[0006]; ¶¶[0023]-[0031]; & ¶¶[0169]-[0285]; & ¶¶[0052]-[0168].
Regarding claim 5, Fukiage’218 and Kuwabara’620 does not disclose:
the plurality of divided supply portions including an island-shaped divided supply portion provided between two divided supply portions arranged at positions adjacent to each other along the radial direction.
Regarding claim 5, Adomaitis'213 discloses:
a plurality of divided supply portions (programmable showerheads 12) including an island-shaped divided supply portion (central programmable showerhead 12) provided between two divided supply portions (any two {2} peripheral programmable showerheads 12) arranged at positions adjacent to each other along the radial direction.
FIGs. 4-6; ¶¶[0031]-[0033]; ¶¶[0052]-[0056]; ¶[0061]; & ¶¶[0066]-[0075].
Shaping the plurality of divided supply portions of Fukiage’218 and Kuwabara’620 to include an island-shaped divided supply portion (central programmable showerhead 12) provided

    PNG
    media_image7.png
    641
    1300
    media_image7.png
    Greyscale

FIG. 4 of Adomaitis'213
between two divided supply portions (any two {2} peripheral programmable showerheads 12) arranged at positions adjacent to each other along the radial direction as disclosed by Adomaitis'213 is to permit spatial deposition and/or etching control across the substrate so as to either the introduce intentional nonuniformities in two lateral dimensions, and/or assure uniformity in two lateral dimensions.  Such shaping of the plurality of divided supply portions of Fukiage’218 and Kuwabara’620, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); see also e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2144.04 (IV)(B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to shape the plurality of divided supply portions of Fukiage’218 and Kuwabara’620 to include an island-shaped divided supply portion (central programmable showerhead 12) provided between two divided supply portions (any two {2} peripheral programmable showerheads 12) arranged at positions adjacent to each other along the radial direction as disclosed by Adomaitis'213.
In addition and/or in the alternative, arranging the plurality of divided supply portions of Fukiage’218 and Kuwabara’620 to include an island-shaped divided supply portion (central programmable showerhead 12) provided between two divided supply portions (any two {2} peripheral programmable showerheads 12) arranged at positions adjacent to each other along the radial direction as disclosed by Adomaitis'213, as an implementation of a predictable variant, is an obvious matter of design choice.  Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (VI)(C).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to arrange the plurality of divided supply portions of Fukiage’218 and Kuwabara’620 to include an island-shaped divided supply portion (central programmable showerhead 12) provided between two divided supply portions (any two {2} peripheral programmable showerheads 12) arranged at positions adjacent to each other along the radial direction as disclosed by Adomaitis'213.
Claims 6 & 7 are rejected under AIA  35 USC § 103(a) as being unpatentable over Fukiage’218, Kuwabara’620, and Adomaitis'213 as applied to claim 1-5, 10 and 14 above, and further in view of US 20170125238 A1 (Hasebe'238).
Regarding claim 6, Fukiage’218, Kuwabara’620 and Adomaitis'213 does not disclose:
a plurality of reaction inhibition gas supply parts configured to adjust a film thickness of the thin film by causing a reaction inhibition gas, which does not generate the reaction product even when the reaction gas is supplied, to be adsorbed onto the substrate,
the plurality of reaction inhibition gas supply parts being provided at different positions in the radial direction in a region just before the substrate mounted on the stage enters a position at which the raw material gas supplied from the raw material gas supply part is supplied to the substrate with the revolution of the stage.
Regarding claim 6, Hasebe'238 discloses:
a reaction inhibition gas supply part (plasma generation mechanism 77 with gas

    PNG
    media_image8.png
    1386
    1394
    media_image8.png
    Greyscale

FIG. 9 of Hasebe'238 (Cropped)

    PNG
    media_image9.png
    1767
    2510
    media_image9.png
    Greyscale

FIG. 9 of Hasebe'238
nozzle 76 configured to discharge N2 gas & NH3 gas toward wafers W mounted turn table 62) configured to adjust a film thickness of a thin film by causing a reaction inhibition gas (concentration of NH* active species of NH* active species, N* active species mixture at the time of nitriding sufficiently high to  form N-H termination), which does not generate the reaction product even when the reaction gas is supplied, to be adsorbed onto the substrate (wafer W),
the reaction inhibition gas supply part (plasma generation mechanism 77 with gas nozzle 76 configured to discharge N2 gas & NH3 gas toward wafers W mounted turn table 62) being provided at different positions in the radial direction in a region just before the substrate (wafer W) mounted on the stage (turn table 62) enters a position at which a raw material gas (Cl-containing Si compound gas) supplied from a raw material gas supply part (gas nozzle 74) supplied to the substrate with the revolution of the stage.
FIGs. 1-6 & 9; ¶¶[0011]-[0016]; ¶[0019]; ¶¶[0023]-[0040]; & ¶¶[0062]-[0074].
Regarding claim 6, Fukiage’218, Kuwabara’620 and Adomaitis'213, by way of Adomaitis'213, discloses:
a plurality of reaction inhibition gas supply parts (programmable showerheads 12 & plasma generation source),

    PNG
    media_image7.png
    641
    1300
    media_image7.png
    Greyscale

FIG. 4 of Adomaitis'213
the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source) being provided at different positions in the radial direction
FIGs. 4-6; ¶¶[0031]-[0033]; ¶¶[0052]-[0056]; ¶[0061]; & ¶¶[0066]-[0075].
Adding additional the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source configured to discharge N2 gas & NH3 gas toward wafers W) of Adomaitis'213 and Hasebe'238 to the process chamber of the Fukiage’218, Kuwabara’620 and Adomaitis'213 is to facilitate the generation of reaction inhibition gas (concentration of NH* active species of NH* active species, N* active species mixture at the time of nitriding sufficiently high to  form N-H termination) as disclosed  by Hasebe'238.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to adding additional the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source configured to discharge N2 gas & NH3 gas toward wafers W) of Adomaitis'213 and Hasebe'238 to the process chamber of the Fukiage’218, Kuwabara’620 and Adomaitis'213.
Regarding claim 7, Adomaitis'213 discloses:
a raw material gas preliminary supply part provided in a region, instead of some of the plurality of reaction inhibition gas supply parts, and configured to supply the raw material gas.
FIGs. 4-6; ¶¶[0031]-[0033]; ¶¶[0052]-[0056]; ¶[0061]; & ¶¶[0066]-[0075].
Claim 8 is rejected under AIA  35 USC § 103(a) as being unpatentable over Fukiage'218 and Kuwabara’620 as applied to claims 1-4, 10 and 14  above, and further in view of US 20170253971 A1 (Kawamorita'971).
Regarding claim 8, Fukiage’218 and Kuwabara’620 does not disclose:
the raw material gas supply part formed in a rod shape so as to extend in the radial direction from the inner peripheral side to the outer peripheral side of the revolution center when viewed from a side of the mounting surface.
Regarding claim 8, Kawamorita'971 discloses:
a raw material gas supply part (injector 130 is one as a whole and an interior of the injector is divided into a plurality of chambers 131a to 133a) formed in a rod shape so as to extend in the radial direction from the inner peripheral side to the outer peripheral side of the revolution center when viewed from a side of the mounting surface.
FIGs. 2, 4A, 8, 9, 11, & 12; ¶[0013]; ¶[0015]; ¶[0019]; ¶¶[0022]-[0023]; ¶¶[0052]-[0055]; ¶¶[0061]-[0063]; ¶¶[0095]-[0099]; & ¶¶[0102]-[0106].

    PNG
    media_image10.png
    1596
    4390
    media_image10.png
    Greyscale

FIG. 4A of Kawamorita'971
Substituting the raw material gas supply part (injector 130 is one as a whole and an interior of the injector is divided into a plurality of chambers 131a to 133a) of Kawamorita'971 for that of Fukiage’218 and Kuwabara’620, as an implementation of a predictable variation of equivalents, is obvious.  In re Fout, 675 F.2d 297, 301 (CCPA 1982); see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); see also e.g., MPEP § 2143 (B).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to substitute the raw material gas supply part (injector 130 is one as a whole and an interior of the injector is divided into a plurality of chambers 131a to 133a) of Kawamorita'971 for that of Fukiage’218 and Kuwabara’620.
Claim 9 is Claim 5 is rejected under AIA  35 USC § 103(a) as being unpatentable over Fukiage'218 and Kuwabara’620 as applied to claims 1-4, 10 and 14  above, and further in view of US 20170125238 A1 (Hasebe'238) and US 20040099213 A1 (Adomaitis'213).
Regarding claim 9, Fukiage’218 and Kuwabara’620 does not disclose:
a plurality of reaction inhibition gas supply parts configured to adjust a film thickness of the thin film by causing a reaction inhibition gas, which does not generate the reaction product even when the reaction gas is supplied, to be adsorbed onto the substrate,
the plurality of reaction inhibition gas supply parts being provided at different positions in the radial direction in a region just before the substrate mounted on the stage enters a position at which the raw material gas supplied from the raw material gas supply part is supplied to the substrate with the revolution of the stage.
Regarding claim 9, Hasebe'238 discloses:
a reaction inhibition gas supply part (plasma generation mechanism 77 with gas
nozzle 76 configured to discharge N2 gas & NH3 gas toward wafers W mounted turn table 62) configured to adjust a film thickness of a thin film by causing a

    PNG
    media_image9.png
    1767
    2510
    media_image9.png
    Greyscale

FIG. 9 of Hasebe'238
reaction inhibition gas (concentration of NH* active species of NH* active species, N* active species mixture at the time of nitriding sufficiently high to  form N-H termination), which does not generate the reaction product even when the reaction gas is supplied, to be adsorbed onto the substrate (wafer W),
the reaction inhibition gas supply part (plasma generation mechanism 77 with gas nozzle 76 configured to discharge N2 gas & NH3 gas toward wafers W mounted turn table 62) being provided at different positions in the radial direction in a region just before the substrate (wafer W) mounted on the stage (turn table 62)

    PNG
    media_image8.png
    1386
    1394
    media_image8.png
    Greyscale

FIG. 9 of Hasebe'238 (Cropped)
enters a position at which a raw material gas (Cl-containing Si compound gas) supplied from a raw material gas supply part (gas nozzle 74) supplied to the substrate with the revolution of the stage.
FIGs. 1-6 & 9; ¶¶[0011]-[0016]; ¶[0019]; ¶¶[0023]-[0040]; & ¶¶[0062]-[0074].
Regarding claim 9, Adomaitis'213 discloses:
a plurality of reaction inhibition gas supply parts (programmable showerheads 12 & plasma generation source),
the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source) being provided at different positions in the radial direction
FIGs. 4-6; ¶¶[0031]-[0033]; ¶¶[0052]-[0056]; ¶[0061]; & ¶¶[0066]-[0075].

    PNG
    media_image7.png
    641
    1300
    media_image7.png
    Greyscale

FIG. 4 of Adomaitis'213
Adding additional the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source configured to discharge N2 gas & NH3 gas toward wafers W) of Adomaitis'213 and Hasebe'238 to the process chamber of the Fukiage’218 and Kuwabara’620 is to facilitate the generation of reaction inhibition gas (concentration of NH* active species of NH* active species, N* active species mixture at the time of nitriding sufficiently high to form N-H termination) as disclosed  by Hasebe'238.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention was made to adding additional the plurality of reaction inhibition gas supply parts (programmable showerheads 12 of programmable showerheads 12 & plasma generation source configured to discharge N2 gas & NH3 gas toward wafers W) of Adomaitis'213 and Hasebe'238 to the process chamber of the Fukiage’218 and Kuwabara’620.
Response to Arguments
Applicant’s amendments and arguments, see amendments and arguments directed to “while continuously supplying the raw material gas to the plurality of divided supply portions, open the supply/cutoff valve of at least one of the plurality of concentration adjustment gas supply lines for a predetermined period of time to supply the concentration adjustment gas”, filed January 5, 2022, with respect to the rejections of claims 1-10 under 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20140116620 A1  (Kuwabara‘620).
Conclusion
Prior art is made of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.  Among such prior art are: US 20170125238 A1 (Hasebe'238); US 20170175266 A1 (Kumagai'266); US 20170186606 A1 (Fukiage'606); US 20170218517 A1 (Fukiage'517); US 20170314123 A1 (Shimizu'123); US 20170335453 A1 (Miura'453); US 20170338099 A1 (Miura'099); and US 20180033608 A1 (Miyahara'608), each of which discloses, suggests, and/or makes predictable a film forming apparatus for forming a thin film by alternately supplying a raw material gas and a reaction gas to a substrate in a repetitive manner repetitive manner, comprising a stage: a raw material gas supply part; a plurality of raw material gas supply lines by which the plurality of divided supply portions are connected to a raw material gas source; a plurality of concentration adjustment gas supply lines by which the plurality of divided supply portions are connected to a concentration adjustment gas source; and a reaction gas supply part configured to supply the reaction gas reacting with the raw material gas adsorbed onto the substrate to generate a reaction product constituting the thin film.
In addition among such prior art are US 20070269982 A1 (Rocklein'982); US 20110256734 A1 (Hausmann'734); US 20110256726 A1 (LaVoie'726); US 20110318940 A1 (Ota'940); US 20130140064 A1 (Burberry'064); US 20130095668 A1 (Saito'668); US 20130171822 A1 (Chandrashekar'822); US 20140213037 A1 (LiCausi'037); US 20160237563 A1 (Sieber'563); US 20160322218 A1 (Fukiage'218); US 20170125238 A1 (Hasebe'238); US 20170175266 A1 (Kumagai'266); US 20170186606 A1 (Fukiage'606); US 20170218517 A1 (Fukiage'517); US 20170314123 A1 (Shimizu'123); US 20170335453 A1 (Miura'453); US 20170338099 A1 (Miura'099); and US 20180033608 A1 (Miyahara'608), each of which evidences (by for example disclosing, suggesting, and/or making predictable) that one or more reaction inhibition gas supply parts configured to adjust a film thickness of a thin film by causing a reaction inhibition gas, which does not generate the reaction product even when a reaction gas is supplied, to be adsorbed onto a substrate, is common knowledge in the art.  See MPEP § 2144.03.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/Jeffrie R Lund/Primary Examiner, Art Unit 1716